DETAILED ACTION
Response to Amendment
Applicant’s amendment and response, submitted July 22, 2021, has been reviewed by the examiner and entered of record in the file. Claim 11 is amended, claims 1-10, 12, 14 and 16-18 are cancelled, and claims 19-20 are newly added.
	Claims 11, 13, 15, 19, and 20 are present in the application. 
2.	Applicant previously elected the species:  1) sorafenib drug or analog: sorafenib, 2) cancer: NSCLC, and 3)EGFR inhibitor: osimertinib. As such, sorafenib drugs or analogs other than sorafenib and EGFR inhibitors other than osimertinib remain  withdrawn from consideration as drawn to nonelected species; therefore claim 20 is presently withdrawn from consideration.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Previous Claim Rejections - 35 USC § 112(a)
4.	Claims 11, 13 and 14 were previously rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the administration of the combination of the elected compound species, sorafenib and the EGFR inhibitor osimertinib, for the treatment of certain types of cancer in a patient with an acquired resistance to treatment with a EGFR inhibitor (e.g. the elected NSCLC), is not considered enabled for the prevention or treatment of any/all types of cancer.  
	Upon further consideration of the amendments to claim 11 to limit the scope of the cancers to be treated, and to delete the term “prevention” from the claim, the previous enablement rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 11 and 13-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Janne et al (New England J of Med 2015), in view of Li et al (Oncology Letters 2013).
	Applicant has amended claim 11 and cancelled claim 14.  New claim 19, dependent upon claim 11, is added to the rejection.
	Claim 11, as amended, is directed to a method of treating cancer in a patient (more specifically NSCLC (claim 15)), with acquired resistance to treatment with an EGFR inhibitor, comprising administering to the patient a combination of a sorafenib drug or a sorafenib analogue (more specifically sorafenib (claim 13)) and an EGFR TKI inhibitor, wherein the EGFR inhibitor is an EGFR TKI inhibitor or an anti EGFR monoclonal antibody (more specifically Osimertinib (claim 19)).
	Janne et al discuss the treatment of EGFR-mutated non-small cell lung cancer (NSCLC), (i.e. wherein the mutant is EGFR T790M, the most common cause of acquired drug resistance), having acquired resistance to EGFR tyrosine kinase Osimertinib) to a patient in need thereof, (please see the Abstract on page 1689).  Janne et al teach the successful administration of AZD9291 to treat NSCLC in a patient with acquired resistance to EGFR inhibitors:
 “…AZD9291 as monotherapy was associated with a response rate of 61%, with limited skin and gastrointestinal adverse effects, among patients with EGFR T790M,” 
(please see page 1697, the last 2 lines of column 2- lines 1-3 of column 1 on page 1698),
but do not specifically embody the administration of sorafenib.
	However, Li et al teach the anti-cancer effects of sorafenib, a multikinase inhibitor, in EGFR-TKI-resistant NSCLC cell lines (please see the abstract, page 68).  In particular, Li et al demonstrate the inhibitory activity of sorafenib on cell proliferation of the NSCLC line H1975 (mutant EGFR-T790M), please see Figure 1A on page 70:

    PNG
    media_image1.png
    257
    361
    media_image1.png
    Greyscale
, wherein sorafenib achieves close to 100% inhibition of cell proliferation at a concentration of 25 M.
	Accordingly, it would be prima facie obvious to one skilled in the art seeking  treatment of NSCLC in a patient with acquired resistance to treatment with a EGFR inhibitor, (specifically having the EGFR T790M mutation), to administer the combination of sorafenib and the EGFR inhibitor osimertinib to said patient.  
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, two known compounds which individually demonstrate potent anti-proliferative activity against EGFR-mutant NSCLC could be combined in order to achieve an additive effect for treating NSCLC in a patient with acquired resistance to an EGFR inhibitor, with the expected result of additive or synergistic activity in the treatment of said patient. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
prima facie case of obviousness is established.

Response to Arguments
7.	Applicant argues that Janne et al (2014) and Li et al (2013) do not teach, disclose or suggest the use of the combination of sorafenib and an EGFR6 11450608USinhibitor (e.g., osimertinib) to treat cancer with acquired resistance to EGFR. 
	Applicant argues that Janne et al teach a third generation irreversible EGFR TKI (osimertinib) against NSCLCs that developed resistance to gefitinib/erlotinib through the T790M mutation, however, after an initial response, the tumors became resistant to this new drug and relapsed. Applicant alleges that Li et al merely teach an in-vitro study of the anti-cancer effects of sorafenib in (EGFR TKI)-resistant human lung cancer cell lines such as H1975 (mutant EG-FRT790M), wherein Li et al conclude in the cited study: "Moreover, sorafenib combined with gemcitabine generated synergistic effects in KRAS or BRAF mutant cells, and antagonistic effects in EGFR-T790M mutant cells. These data encourage the development of sorafenib as a single targeted therapy or in combination with cytotoxic chemotherapy drugs for treatment of NSCLC.”  Applicant argues that while Li et al disclose the use of the combination sorafenib with gemcitabine (or cytotoxic chemotherapy drugs) for treatment of NSCLC, Li et al did not suggest co-administering the combination of sorafenib with an EGFR inhibitor to overcome drug resistance of the EGFR inhibitor. 
8.	Applicant's arguments have been fully considered but they are not persuasive	
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Each of the claimed elements were known in the prior art, since Li et al enabled the co-administration of sorafenib in the treatment of NSCLC, and Janne et al teach the use of osimertinib to treat NSCLC resistant to the EGFR inhibitors gefitinib/erlotinib, such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art, i.e. a reasonable expectation of success in the treatment of NSCLC. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

9.	Applicant contends that at the time of the invention, one of the ordinary skill in the art was aware that several generations of TKI inhibitors such as osimertinib (taught by Janne et al), as well as therapeutic anti-EGFR antibodies, were prone to developing drug resistance when administered to treat several types of cancer involved in EGFR signaling pathway, such that a person skilled in the art would not have been motivated to use an EGFR inhibitor alone or in combination to treat cancer with the awareness that the drug resistance would develop. 
	Applicant submits that Example 1 of the instant Specification demonstrates that sorafenib may be used to treat cancer resistance developed from several generations of EGFR inhibitors (in particular the EGFR TKI gefitinib and osimertinib (also disclosed in 7 11450608US EGFR-T790M and/or EGFR-C797S (mutation linked to osimertinib tumor resistance, see Minari et al., 2016; Thress et al., 2015). When the agent was used separately (e.g., sorafenib or osimertinib), the growth of the tumors was initially inhibited but it eventually resumed after a few weeks.  Conversely, combination of these two drugs provoked a decrease of tumor size that remained stable for months. Applicant concludes that the results are consistent with the previous data and indicate that sorafenib co-treatment can prevent NSCLC cell resistance to EGFR TKI in vivo and that osimertinib treatment eliminated most, if not all, sensitive cells, while the growth of EGFR-C797S resistant cells was arrested by sorafenib. 

10.	Applicant's arguments have been fully considered but they are not persuasive. 
	It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art and provided factual evidence which establishes unexpected results of the claimed invention, (i.e. Li et al did not suggest administering the combination of sorafenib with an EGFR inhibitor to overcome drug resistance of the EGFR inhibitor while Applicant demonstrates that sorafenib may be used to treat cancer resistance developed from several generations of EGFR inhibitors in several NSCLC cell lines, when co-administered with an EGFR inhibitor (in particular the EGFR TKI gefitinib and osimertinib)). However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness. According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
	The previous claim amendments of July 22, 2021 don’t capture Applicant’s alleged unexpected results of a method of treating NSCLC comprising co-administering  sorafenib in combination with osimertinib or gefitinib, relative to the separate administration of each agent as a single agent; therefore, the Examiner recommends inserting criticality from the method of Example 1 into the claims, i.e. limit the EGFR inhibitor to the group consisting of osimertinib and gefitinib.

Conclusion
11.	In conclusion, claims 11, 13, 15, 19 and 20 are present in the application.  Claim 20 is currently withdrawn as directed to non-elected species. Claims 11, 13, 15 and 19 are rejected.   No claim is presently allowable.
.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611